                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

 MICKEY DALE SNOW,                          )
                                            )
                           Plaintiff,       )
                                            )
                     v.                     )           1:18-CV-837
                                            )
 BERKSHIRE HATHAWAY, INC.,                  )
 GREENSBORO NEWS &                          )
 RECORD, LLC, DANIEL P.                     )
 FINNEGAN, and DANIELLE                     )
 BATTAGLIA,                                 )
                                            )
                          Defendants.       )

                                           JUDGMENT

       For the reasons set forth in the Order filed contemporaneously with this Judgment,

       It is hereby ORDERED AND ADJUDGED that the defendants’ motions to

dismiss, Docs. 32, 37, are GRANTED and this case is DISMISSED without prejudice

for lack of subject matter jurisdiction.

       This the 25th day of April, 2019.




                                             __________________________________
                                              UNITED STATES DISTRICT JUDGE




      Case 1:18-cv-00837-CCE-JEP Document 47 Filed 04/25/19 Page 1 of 1
